     Case 5:18-cv-01333-PSG-AS Document 47 Filed 07/17/20 Page 1 of 1 Page ID #:1489



 1
 2
 3
 4
                                                                        JS-6
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
10
      PATRICK RUSSELL READY,               )     NO. EDCV 18-01333-PSG (AS)
11                                         )
                        Petitioner,        )
12                                         )
                  v.                       )          JUDGMENT
13                                         )
      SCOTT KERNAN, Secretary of           )
14    C.D.C.R.,                            )
                     Respondent.           )
15                                         )
                                           )
16
17
            Pursuant    to   the   Order       Accepting   Findings,   Conclusions     and
18
      Recommendations of United States Magistrate Judge,
19
20
            IT IS ADJUDGED that the Petition is denied and dismissed with
21
      prejudice.
22

                  DATED: July 17, 2020
23
                                                              .
24
25
26
27                                             PHILIP S. GUTIERREZ
                                           UNITED STATES DISTRICT JUDGE
28
